Case 3:17-cv-01104-VLB Document 82-25 Filed 05/15/19 Page 1 of 2




                  Exhibit 26
   Case 3:17-cv-01104-VLB Document 82-25 Filed 05/15/19 Page 2 of 2



                                 Schedule for Susan Byrne


                th
Monday, Feb 4        :


Arrives New Haven

Hotel Information:       Marriott Courtyard
                         30 Whalley Avenue
                         Phone: 777-6221
                         Confirmation# 84262761
                         Check in 2/4, depart 2/6

Tuesday, Feb 5th :

11 :00 AM-12:00PM Anibal Gonzalez
                  82-90 Wall St. Rm 226

Lunch 12:00 Noon:        Meet with graduate students, Charlotte Rogers and Marc Olivier
                         Reid in department lobby

Seminar 4:00 PM          Whitney Humanities Center
                         53 Wall Street, Room 208
                         Phone: (203) 432-0670

Dinner 6:00 PM:          Mory's
                         306 York Street
                         Phone: 562-3157

                         Roberto Gonzalez Echevarria
                         Rolena Adorno
                         Maria Rosa Menocal
                         Noel Valis
                th
Wednesday, Feb 6 :

                         Departs New Haven


Contacts:

Joelle Siracuse
(203) 432-1151

Taxi Service
(203) 777-7777




                          INITIAL DISCOVERY PROTOCOLS                                     P2072
